Citation Nr: 0725932	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 0 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.


FINDINGS OF FACT


The veteran has bilateral sensorineural hearing loss, but his 
hearing loss does not meet schedular requirements for a 
compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in April 2004 the RO granted 
service connection for bilateral hearing loss with an 
evaluation of 0 percent effective July 16, 2003.  That 
decision was not appealed.  In December 2005 the veteran 
filed for an increased rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with average hearing thresholds determined by 
puretone audiometric testing at frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz divided by four.  This average is 
used in all cases (including those in §4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the Roman numeral designation will be determined 
from either Table VI or Table Via, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  

As stated before, the veteran seeks an increased rating for 
his bilateral hearing loss.  During his May 2007 Board 
hearing he testified that his hearing had worsened since the 
effective date of service connection in 2003.  He testified 
that he has a hard time hearing his wife when he's not 
wearing his hearing aids, and said that his family members 
complain when he turns up the volume on the television and 
radio.  He also testified that "it is becoming more and more 
difficult to understand people unless [he looks] into their 
face as they speak," but conceded that he can hear "fairly 
well" with his hearing aids.  Unfortunately, while not 
doubting the veracity of the veteran's complaints, audiology 
testing does not support an evaluation in excess of 0 
percent.  

Upon authorized VA audiological examination in August 2005, 
the veteran had puretone thresholds at 45 decibels in the 
right ear at 1000 Hertz, 50 at 2000 Hertz, 40 at 3000 Hertz 
and 45 at 4000 Hertz.  The veteran had puretone thresholds at 
45 decibels in the left ear at 1000 Hertz, 55 at 2000 Hertz, 
35 at 3000 Hertz and 40 at 4000 Hertz.  The average puretone 
threshold average in the right ear was 45 and for the left 
ear it was 44.  Speech audiometry revealed speech recognition 
ability of 80 percent in both ears.  This corresponds to 
Level III hearing loss in each ear and results in a 
noncompensable evaluation pursuant to Table VII.  See 
38 C.F.R. § 4.85.

Private audiology testing done in November 2005 found 
puretone averages of 55 decibels for the right ear and 52.5 
decibels for the left ear; however, there is no indication 
that the requisite Maryland CNC was utilized to determine 
speech discrimination scores.  The results of this testing 
are thus inadequate for VA rating purposes.  Even so, the 
Board notes that threshold averages alone correspond to level 
III hearing for each ear (Table VIa for right ear, Table VI 
for left ear), which correlates to a noncompensable rating.  
38 C.F.R. § 4.85, Tables VI, VIa, and VII.

C&P examination done in September 2006 found puretone 
averages of 51.25 decibels for the right ear and 53.75 
decibels for the left ear.  Speech recognition scores were 88 
percent for each ear.  These findings correspond to Level II 
hearing in each ear, which is noncompensable.  38 C.F.R. § 
4.85, Tables VI and VII.

Audiology testing done in May 2007 by a private physician 
yielded hearing threshold averages of 46.25 for the right ear 
and 53.75 for the left ear; however, it is unclear whether 
the Maryland CNC speech discrimination test was used during 
the examination.  Even so, evaluation of hearing thresholds 
alone under Table VIa (the table most favorable to the 
veteran) still results in a noncompensable rating.  See 38 
C.F.R. § 4.85.  The Board also notes that these averages are 
consistent with prior audiology findings, which correspond to 
a noncompensable rating.  In view of the timeliness of the 
May 2007 evaluation and the consistency of those findings 
with prior test results, the Board finds that further 
examination is not warranted.  See 38 C.F.R. § 3.326(b).  
Based on all of the evidence compiled since the veteran's 
request for an increased rating, a rating in excess of 0 
percent is not warranted at this time. 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned noncompensable rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record does not show that the veteran's 
bilateral hearing loss has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
veteran's bilateral hearing loss is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in July 2005 
satisfied the duty to notify provisions.  The veteran was 
informed of the criteria for a higher evaluation, and 
apprised of the evidence needed to substantiate his claim for 
an increased rating.  He was informed of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA.  He was also 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  

The Board observes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with 
additional notice regarding disability ratings and effective 
dates in August 2006.  Although this letter was issued after 
the December 2005 rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The issue was thereafter readjudicated 
in the September 2006 Statement of the Case.  Moreover, the 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice with respect to that claim does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and communications over the course of this appeal 
(including his May 2007 Travel Board testimony), he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  The 
veteran has also been accorded multiple VA examinations, the 
reports of which are of record.  As noted earlier, he also 
requested and was provided with a Travel Board hearing at his 
local RO; the transcript of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 0 percent for service-connected 
bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


